Exhibit FIRST SUPPLEMENTAL INDENTURE dated as of June 5, 2009 to INDENTURE dated as of May 22, 2003 among Compass Minerals International, Inc., as Issuer, and The Bank of New York Mellon Trust Company, N.A., as Trustee THIS FIRST SUPPLEMENTAL INDENTURE to the Indenture (as defined below) (the “First Supplemental Indenture”), dated as of June 5, 2009, is made by and between Compass Minerals International, Inc., a Delaware corporation (the “Company”), and The Bank of New York Mellon Trust Company, N.A., as successor trustee (the “Trustee”), and amends the Indenture, dated as of May 22, 2003, among the Company and The Bank of New York, as trustee (as amended from time to time, the “Indenture”). RECITALS: A.Pursuant to the Indenture, the Company has issued its 12% Senior Subordinated Discount Notes due 2013 (the “Notes”). B.The Company desires by this First Supplemental Indenture to amend certain provisions of the Indenture. C.Consents to the amendments set forth in Article I herein have been received from the Holders of more than a majority in principal amount of the outstanding Notes. D.This First Supplemental Indenture has been duly authorized by all necessary corporate action on the part of the Company. E.The Company has directed the Trustee to execute and deliver this First Supplemental Indenture in accordance with Section 9.2 of the Indenture.The amendments set forth herein may be implemented with the consent of Holders of more than a majority in principal amount of the outstanding Notes and do not trigger subsections (i) through (viii) of Section 9.2 of the Indenture. F.Capitalized terms used herein without definition shall have the meanings assigned to them in the Indenture. G.The recitals set forth above shall be deemed to be statements by the Company and not statements by the Trustee. NOW, THEREFORE, it is hereby agreed as follows: ARTICLE I AMENDMENTS Section 1.01.Certain Defined Terms.The following provisions set forth in Section 1.1 (Definitions) of the Indenture are hereby amended as follows: (a)The definition of each of “Acquired Indebtedness”, “Affiliate Transaction”, “Asset
